Citation Nr: 0115413	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-12 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected postoperative status 
left medial and lateral meniscectomies and prosthetic 
reconstruction of the left anterior cruciate ligament.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected degenerative 
arthritis of the left knee.  

3.  Entitlement to retroactive payment for clothing allowance 
benefits pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. 
§ 3.810.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 22 to December 
15, 1978.  The record also shows that the veteran was called 
to active duty for hospitalization purpose on August 30, 1979 
and was discharged on January 26, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision that 
denied retroactive clothing allowance prior to August 1, 
1997, and a March 1999 rating decision that denied increased 
ratings for the veteran's service-connected left knee 
disabilities.  

It appears that the veteran is raising the issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  This issue is not 
inextricably intertwined with the issues on appeal and has 
not been developed for appellate review.  Accordingly, this 
matter is referred to the RO for appropriate action.  

(The issue of an increased rating for degenerative arthritis 
of the left knee is the subject of the REMAND portion of this 
document.)  


FINDINGS OF FACT

1.  The veteran's postoperative status left medial and 
lateral meniscectomies and prosthetic reconstruction of the 
left anterior cruciate ligament is manifested by chronic pain 
and tenderness, instability, and limitation of motion.  

2.  An application for annual clothing allowance with regard 
to a service-connected left knee disability was first 
received by the RO in April 1998; payment was approved and 
paid, effective from August 1, 1997.  

3.  A claim for retroactive payment of annual clothing 
allowance to 1984 with regard to a service-connected left 
knee disability was received by the RO in May 1998.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for service-connected 
postoperative status left medial and lateral meniscectomies 
and prosthetic reconstruction of the left anterior cruciate 
ligament is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.2, 
4.71a, Part 4, including Diagnostic Code 5257 (2000).  

2.  Retroactive payment of clothing allowance prior to August 
1, 1997 for a left knee disability based on applications 
submitted in April 1998 is not provided for by law.  38 
U.S.C.A. §§ 1162, 5101 (West 1991 and Supp. 2000), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.151(a), 3.810 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The record reflects that the veteran was granted entitlement 
to service connection for residuals of a left knee injury by 
the Board of Veterans' Appeals (Board) in September 1981.  By 
rating action in March 1982, the RO implemented the Board 
decision and assigned a 10 percent evaluation for the left 
knee disability, characterized at that time as status post 
left medial meniscectomy with persistent pain, effective from 
January 27, 1979.  By rating action in December 1987, the RO 
assigned an increased rating to 20 percent, effective from 
September 11, 1980; a total rating for convalescence under 
the provisions of 38 C.F.R. § 4.30 from August 13, 1987, and 
a 20 percent schedular rating from December 1, 1987.  (See 
corrected rating action of January 1988.)  In October 1991, 
the Board assigned an increased rating to 30 percent for the 
left knee disability, characterized as postoperative status 
left medial and lateral meniscectomies and prosthetic 
reconstruction of the left anterior cruciate ligament, 
effective from February 1, 1988.  By rating action in 
November 1997, the RO, in part, assigned a separate 10 
percent evaluation for arthritis of the left knee, effective 
from July 1, 1997.  

The record shows that the veteran's initial claim for annual 
clothing allowance for a left knee brace was received in 
April 1998.  The veteran was awarded an annual clothing 
allowance in April 1998, effective August 1, 1997.  

A copy of a medical report from B. McConnell, M.D., received 
in September 1998 shows that the veteran was evaluated for 
increasing discomfort and catching in his left knee in July 
1998.  On examination, the veteran maintained varus 
malalignment of the left knee.  Lachman was 1+ with a soft 
end point.  There was trace pivot shift and medial 
compartment crepitation.  Flexion was to 90 degrees.  X-ray 
studies showed post-surgical changes from the veteran's Gore-
Tex graft and ACL reconstruction.  There was significant 
Fairbanks changes in the medial compartment with varus 
malalignment.  The lateral compartment showed some 
degenerative changes but was much better preserved.  The 
examiner noted that the veteran had progressive degenerative 
changes in the left knee secondary to his meniscectomy and 
anterior cruciate instability.  The examiner commented that, 
using Guidelines for Evaluation of Permanent Impairment, the 
veteran had a 34 percent total lower extremity impairment 
based on combined values chart for his cartilage loss and 
instability of the left knee.  

When examined by VA in October 1998, the veteran complained 
of chronic left knee pain which was worse with activity.  On 
examination, the veteran lacked 40 degrees to complete 
flexion on active range of motion of the left knee.  The 
examiner indicated that when trying to actively flex the 
knee, he noted resistance of active extension even though the 
veteran was repeatedly counseled not to extend his knee, 
there was still active extension when trying to flex the 
knee.  Sensation to pinprick and light touch over the lower 
left extremity dermatomes was intact.  Muscle strength was 
5/5, and deep tendon reflexes were present and equal.  
Patella apprehension test was positive on the left, and Apley 
grinding test was negative.  The examiner noted that during 
the grinding test, while the veteran was in the prone 
position on his stomach, he was able to flex the veteran's 
knee to the normal range of flexion, and the veteran did not 
try to resist by extending his knee.  There was no evidence 
of anteroposterior or medial lateral instability, and no 
evidence of edema or erythema.  There was pain on palpation 
of the medial and lateral compartments of the left knee.  The 
veteran's gait appeared to be mildly antalgic without a limp 
with the use of a straight cane during ambulation.  There 
were no other focal neuromuscular deficits.  X-ray studies 
showed post-traumatic osteoarthritis of the left knee.  The 
diagnosis was pain in the left knee with some inconsistency 
between subjective and objective findings.  

A claim for retroactive payment of annual clothing allowance 
with regard to the service-connected left knee disability 
prior to August 1, 1997 was received by the RO in May 1998.  
With regard to his claim for retroactive benefits, the 
veteran essentially stated that, even though he first applied 
for the benefit in 1998, he was entitled to the benefit since 
1984 and he should not be penalized because he did not find 
out about the law until he filed his claim in 1998.  

Increased Rating - In General

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to its duty-to-
assist obligation, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

In the instant case, the Board is satisfied that, with 
respect to the claim for increased rating for the veteran's 
left knee disability other than arthritis of the left knee, 
the duty to assist in the development of the veteran's claim 
either under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) or the prior 
regulations pertaining to duty to assist as set forth in 
38 U.S.C.A. § 5107 has been complied with.  By virtue of the 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate his claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Additionally, a VA examination was conducted, 
and a copy of the report was associated with the file.  The 
record is complete and the Board is satisfied that the VA has 
complied with its duty to assist the veteran.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the Court 
held that "[w]here entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  

Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Analysis - Left Knee

The veteran is currently assigned a 30 percent evaluation for 
service-connected postoperative status left medial and 
lateral meniscectomies and prosthetic reconstruction of the 
left anterior cruciate ligament under the provisions of 
Diagnostic Code (DC) 5257, which pertains to impairment of 
the knee.  A 10 percent disability rating is warranted for 
slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257 (2000).  As the veteran's currently assigned 30 percent 
rating for his postoperative status left medial and lateral 
meniscectomies and prosthetic reconstruction of the left 
anterior cruciate ligament is the highest schedular rating 
assignable for instability, a higher schedular rating is not 
possible under DC 5257.  (The issue of an increased rating 
for the left knee based on limitation of motion is the 
subject of the remand portion of this appeal.)  

Clothing Allowance - In General

A veteran is entitled to a clothing allowance if he: (1) 
"because of a service-connected disability," wears or uses 
a prosthetic or orthopedic appliance (including a wheelchair) 
that tends to wear out or tear his clothing; or (2) uses 
medication that a physician has prescribed for a skin 
condition "due to a service-connected disability" that 
causes irreparable damage to the veteran's outer garments.  
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  

Effective August 1, 1972, the initial lump-sum clothing 
allowance was due and payable for veterans meeting the 
eligibility requirements as of that date.  Subsequent annual 
payments for those meeting the eligibility requirements will 
become due on the anniversary date thereafter (August 1), 
both as to the initial claims and recurring payments under 
previously established entitlement.  38 C.F.R. § 3.810(b).  

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within one 
year of the anniversary date (August 1) for which entitlement 
is initially established; otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within one year of such date.  The one-year period for filing 
application will include the anniversary date and terminate 
on July 31 of the following year.  38 C.F.R. § 3.810(c)(1).  

Where the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, the application 
for clothing allowance may be filed within one year from the 
date of notification to the veteran of such determination.  
38 C.F.R. § 3.810(c)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  Where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law.  Sabonis v Brown, 6 Vet. App. 426, 
430 (1994).  

Analysis - Clothing Allowance

Regarding the recently enacted legislation (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)), as it affects the issue of a retroactive clothing 
allowance, the Board finds that law is dispositive of the 
issue, and that no useful purpose would be served by 
remanding this matter to the RO.  The veteran does not 
assert, nor does the evidence show that a formal or informal 
claim for a clothing allowance was received prior to April 
1998.  Accordingly, the Board will address the issue 
hereinbelow.  

The veteran contends that he is entitled to an annual 
clothing allowance from a date prior to August 1, 1997.  More 
specifically, he asserts that he has been wearing a brace 
since 1984 because of his service-connected left knee 
disability.  He further asserts that VA never informed him of 
his potential entitlement to an annual clothing allowance.  

In the instant case, the veteran was advised in September 
1981 that service connection had been granted for a left knee 
disorder, initially evaluated as 10 percent disabling.  
However, the veteran did not submit an application for the 
annual clothing allowance until April 1998.  The veteran was 
paid the annual clothing allowance for the year 1997, based 
on the fact that his application was received within one year 
of the anniversary date of August 1, 1997.  A claim for 
retroactive payment of annual clothing allowance prior to 
August 1, 1997 was received by the RO in May 1998.  No claims 
were submitted within the necessary time limit for 
entitlement to the annual clothing allowance prior to 1997.  
Thus, entitlement to the annual clothing allowance for the 
period from 1984 to 1996 is not warranted.  Accordingly, the 
Board concludes that retroactive payment of clothing 
allowance prior to August 1, 1997 for a left knee disability 
based on the claim submitted in May 1998 is not provided for 
by law.  38 U.S.C.A. §§ 1162, 5101 (West 1991 and Supp. 
2000); 38 C.F.R. §§ 3.151(a), 3.810 (2000).  

The veteran has maintained that he was not advised by VA of 
his potential entitlement to the annual clothing allowance 
and is being penalized for lack of knowledge regarding the 
law.  Although VA makes a concerted effort to notify veterans 
of potential entitlement to VA benefits, VA does not have the 
duty to provide a veteran with personal notice of potential 
eligibility for VA benefits.  Hill v. Derwinski, 2 Vet. App. 
451 (1991); Layman v. Brown, 5 Vet. App. 194 (1993); Harvey 
v. Brown, 6 Vet. App. 416, 423 (1994).  Consequently, the 
Board concludes that it has no alternative but to find that 
the veteran's claim lacks legal merit and must be denied.  
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an increased rating for service-connected 
postoperative status left medial and lateral meniscectomies 
and prosthetic reconstruction of the left anterior cruciate 
ligament is denied.  

Entitlement to retroactive payment for clothing allowance 
benefits is denied.  


REMAND

Although further delay is regrettable with regard to the 
issues for an increased rating for arthritis of the left 
knee, the Board finds that additional development must be 
accomplished prior to further consideration of the appeal.  

The Board notes that while the veteran was examined most 
recently by VA in October 1998, the examiner did not provide 
sufficiently detailed information to assess the degree of 
functional impairment under the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In DeLuca, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that the Board erred 
in not adequately considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The DeLuca Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limited the appellant's 
functional ability during flare-ups or when his joint was 
used repeatedly over a period of time.  

Furthermore, the RO must consider the principles of rating 
enunciated in VAOPGCPREC 23-97 (July 1, 1997) (under certain 
circumstances, separate ratings may be assigned for separate 
manifestations of a knee disability) and VAOPGCPREC 9-98 
(August 14, 1998).  In addition, while the same disability or 
manifestations under different diagnoses is to be avoided 
(See 38 C.F.R. § 4.14 (2000)), this regulation does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
In this regard, while it is noted that the RO assigned a 
separate rating for arthritis of the left knee, it is not 
clear whether consideration was given to any related scars.  
Therefore, the veteran's left knee should be evaluated to 
determine if an additional separate rating for any residual 
scarring is warranted.  

Given the absence of relevant clinical information, the Board 
finds that the current medical evidence of record is 
inadequate and that further development of the record is 
indicated.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Also, it does not appear from the record as currently 
constituted, that the RO has considered the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) for the service connected left knee 
disabilities.  Under Fisher v. Principi, 4 Vet. App. 57, 60 
(1993), the question of extraschedular consideration is a 
separate issue from the issue of the appropriate schedular 
rating to be assigned.  Further, under Floyd v. Brown, 9 Vet. 
App. 88 (1996), while the Board may be obliged to raise the 
issue of potential extraschedular consideration based upon a 
liberal reading of the documents and oral testimony of record 
and make a preliminary assessment regarding the applicability 
of 38 C.F.R. § 3.321(b)(1) (see Smallwood v. Brown, 10 Vet. 
App. 93 (1997)), the Board cannot make that determination in 
the first instance.  

In this regard, the VA has an obligation under 38 U.S.C.A. 
§ 5103 to advise an appellant of the evidence necessary to 
complete his or her application for VA benefits.  In this 
case, the veteran is hereby notified that preliminary review 
indicates that the evidence necessary for consideration of 
his claim on an extra schedular rating under 38 C.F.R. 
§ 3.321(b)(1), is documentary and/or lay evidence which 
relates to such factors as interference with his employment 
status as well as competent medical evidence of frequent 
periods of inpatient care, due solely to the service-
connected left knee disability. Spurgeon v. Brown, 10 Vet. 
App. (1997), See also Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

In reviewing the evidentiary record, it appears that the 
veteran is or has received vocational rehabilitation training 
from VA.  However, there are no vocational rehabilitation 
training records in the claims file and no indication what 
the result was of any counseling.  This information is 
pertinent to the veteran's increased rating claim.  
Therefore, the veteran's vocational rehabilitation training 
records should be obtained and associated with the claims 
file.  

As noted above, there has been a significant change in the 
law during the pendency of the appellant's appeal which is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Because 
of the change in the law brought about by the VCAA, the RO 
has not been afforded the opportunity of initially 
considering the increased rating issues under the new act.  
It thus would be potentially prejudicial to the appellant 
were the Board to proceed to issue a merits-based decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Finally, the Board stresses that although the VA has a duty 
to assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).  Where, as here, the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his service-connected 
left knee disabilities since October 
1996.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  

The RO should also obtain from the 
veteran a work history since April 1997.  
If the veteran is unemployed, he should 
provide the date of termination and 
reason for termination.  

3.  After obtaining written consent from 
the veteran, the RO should contact the 
veteran's employer or former employer(s) 
since 1997.  All employers should be 
asked to furnish the beginning and ending 
dates of any employment; time lost from 
gainful employment due to the service-
connected left knee disability, and 
whether any concessions were made to 
veteran because of his disability.  The 
reason for any termination should be 
reported.  If there is no response from 
any employer, the veteran should be so 
notified and given the opportunity to 
personally attempt to obtain this 
information.  

4.  The RO should obtain and associate 
the veteran's vocational rehabilitation 
records with the claims file.  

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left knee disability.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review, and 
the examiner should indicate whether he 
or she reviewed the claims file.  All 
indicated tests and studies should be 
accomplished, and the clinical findings 
should be reported in detail.  The 
examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
If the examiner finds that it is not 
feasible to answer a particular question 
or follow a particular instruction, he or 
she should so indicate and provide an 
explanation.  

I.  The examiner should detail the 
degrees of range of motion of the 
left knee.  For VA purposes, normal 
flexion of the knee is to 140 
degrees and normal extension is to 0 
degrees.  38 C.F.R. § 4.71, Plate II 
(2000).   

II.  The examiner should determine 
whether the left knee exhibits 
weakened movement, excess 

fatigability, or incoordination.  If 
feasible, this determination should 
be expressed in terms of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

III.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
left knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  If the examiner is unable to 
make such a determination, it should 
be so indicated on the record.  

IV.  The examiner should also 
provide a description of all scars 
of the left knee related to the 
service connected disability and 
note whether any scars are painful 
or tender on objective 
demonstration.  

Each question must be fully answered and 
explained.  If it is not feasible to 
answer any question posed, the reasons 
therefor should be indicated.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected left knee disability 
and whether the examiner has responded to 
all questions posed.  In addition, the RO 
should assure that the provision 
pertaining to the duty to assist as 
provided for in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The RO 
should adjudicate the merits of the 
claims based on all the evidence of 
record and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000.  Consideration should also 
be given to whether a separate rating may 
be assigned any scar resulting from the 
left knee surgery, and whether the left 
knee disabilities warrant an 
extraschedular rating.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date and place of the examination 
and the address to which the letter(s) 
was sent should be included in the claims 
folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



